Per Curiam.
This case can not be distinguished from Fryhoffer v. Busby, 17 Serg. & Rawle 121, in which-it was held that the death of a debtor by judgment does not change the nature of the lien, or subject it, for its continuance, to the provisions of the intestate laws. But according to the decision in Penn v. Hamilton during the last term at Chambersburg, (ante, page 53) in which it was held that proceedings analogous to those required by the supplement to the act of 1798, are necessary to prolong a lien under the intestate laws, Downey’s judgment had lost its lien in any event.
Decree affirmed.